

Exhibit 10.34


Summary of Universal Electronics Inc. 2013 Director Compensation


Non-Employee Directors
Board Retainer Fee (annual)
 
$
35,000


 
Share Award (annual)
 
5,000 Shares


(1) 
Committee Chair Fee (annual)
 
$
10,000


 
BOD Meeting Fees
 
$
1,875


(2) 
Committee Meeting Fees
 
$
1,500


 



(1) The Share Award vests quarterly in arrears for the year July 1st through
June 30th.
(2) The BOD Meeting Fee is paid to each Non-Employee Director for each Board of
Directors’ meeting attended in excess of 4 meetings during the period July 1st
through June 30th.


Other Information
The Company reimburses directors for travel expenses and other out-of-pocket
costs they incur when attending meetings.




Employee Directors


Officers of the Company are not paid for their service as directors.

